Citation Nr: 1215607	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left leg condition, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a right leg condition, to include as secondary to a service-connected back disability, and/or a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied service connection for the claims on appeal.  In February 2010, the Board denied the Veteran's claim of entitlement to service-connection for a left shoulder disability and his claim of entitlement to an earlier effective date for a service-connected right ankle disability, and remanded the instant claims to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional development.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in October 2009.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection is in effect for a lumbar strain and for status post right ankle deltoid ligament reconstruction with degenerative joint disease (DJD) and residual scars.  

2.  There is no credible and competent evidence of record showing that the Veteran currently suffers from separate, diagnosable left leg condition that can be etiologically related to his active service or to a service-connected disability.

3.  The Veteran has a current right leg condition manifested by pain and swelling that is etiologically related to his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg condition, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

2.  The criteria for service connection for a right leg condition manifested by pain and swelling are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in November 2005 informed the Veteran of the required elements to establish service connection, and a subsequent later dated in March 2006, informed the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded subsequent to, and in accordance with, the Court's holding in Dingess.  In light of the denial of his service connection claim for a left leg condition, no disability rating or effective date can be assigned, and therefore, there can be no possibility of prejudice to the Veteran under the holding in Dingess, with respect to that issue.

The Board acknowledges that the March 2006 Dingess compliant letter from the RO was sent after the June 2005 rating decision on appeal.  In this case, however, the Board finds that the timing of the VCAA letter does not result in prejudicial error as any such error was cured by the RO's readjudication of the claim as demonstrated by the April 2006 statement of the case (SOC) and the November 2008, July 2009, September 2009, and February 2011 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).

The Court has held that an SOC that complies with applicable due process and notification requirements constitutes a readjudication decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); see also Prickett, supra (holding that an SOC) that complies with all applicable due process and notification requirements constitutes a readjudication decision).  As the SOC and the SSOCs have complied with the applicable due process and notification requirements for a decision, they constitute readjudication decisions.  Accordingly, the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA and private treatment records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Additionally, the Veteran has been afforded multiple VA examinations and opinions have been obtained from independent medical examiners with respect to his claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's February 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain an addendum from the examiner that provided the October 2008 medical opinion in order to address whether the Veteran's claimed right leg disability was caused or aggravated by his service-connected right ankle or lumbar spine disability.  In this regard, the Board notes that, a compliant addendum opinion, dated in August 2010, was obtained and associated with claims file on remand.  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these issues on appeal.

II.  Service Connection

The Veteran contends that he incurred a bilateral leg condition, manifested largely by weakness and numbness in his legs, as a result of his active service.  In the alternative, he contends that these conditions resulted as secondary to his service-connected back disability.  Additionally, the argument is made that the right leg condition developed as secondary to his service-connected right ankle disability.  Service connection has been in effect for a lumbar strain disability and for status post right ankle deltoid ligament reconstruction with DJD and residual scars since February 23, 2005.

	A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2011).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  Analysis

Before addressing the first required element to establish service connection, current disability, the Board finds it prudent to first provide a summary of the service and post-service medical evidence of record with respect to the Veteran's claimed disabilities.  

During his active service, the Veteran had sought treatment with the complaint of a swollen left hip, lasting for one day, in May 1983.  He was noted as having a large area of edema on the left upper leg.  In a March 1988 medical record, it was noted that the Veteran was being referred for review of a history of right ankle instability and frequent ankle sprains.  In June 1988, he underwent surgery on his right ankle consisting of a right peroneus brevis tendon transfer.  His pre-operative diagnosis consisted of chronic lateral instability of the right ankle.  A May 1990 Medical Board Report revealed that he had persistent pain and stiffness associated with his right ankle surgery.  He additionally was noted as having a right calf burn with subsequent scar revision from the splint applied following surgery.  Finally he was noted as having intermittent paresthesias of the right lateral calf and dorsal foot.  

Post-service VA treatment records reveal that the Veteran complained of having low back pain with leg numbness, but no weakness, in February 2005.  In March 2005, he reported having a history of bilateral leg numbness with upper and lower back pain.  No specific disability was diagnosed on either occasion.

The Veteran was first afforded a VA examination with respect to his claimed disabilities in June 2005.  In addressing the Veteran's history, the examiner noted that the Veteran reported having suffered from a burn scar on his right calf as a result of a condition that had existed since 1989.  The scar was incurred as a result of surgical treatment on his right ankle.  The Veteran reported having symptoms of numbness and swelling in his leg.  No specific symptoms were reported for the left leg.  On examination, the examiner noted that x-rays showed post surgical changes of the fibula.  The examiner diagnosed the Veteran with status postoperative right ankle deltoid ligament reconstruction and with a visible right calf burn scar.  No diagnosis was made with respect to any claimed left leg condition.

The Veteran was afforded a VA examination of his right ankle in September 2007.  He reported to the examiner that he experienced weakness associated with his ankle.  Examination of his ankle revealed evidence of weakness, but no edema was noted.  He was diagnosed with degenerative changes of the ankle.  

Private treatment records from Thomas D. Chi, M.D. at Northwest Orthopedic Physicians, reveal that the Veteran underwent right talonavicular fusion with proximal tibial bone graft in his right lower extremity in November 2007.  Later in November 2007, following his surgery, he reported experiencing pain and swelling in his ankle.  He was noted as having swelling and a purplish hue of the skin surrounding his foot on examination.  A February 2008 letter from Dr. Chi indicated that the Veteran continued to receive treatment to improve his range of motion, strength, and nerve hypersensitivity, post surgery, of the right ankle.

During a subsequent August 2008 VA examination of his legs, the Veteran reported having lower extremity numbness.  He reported his right lower extremity was affected by nerve disease.  He reported that he experienced tingling, numbness, abnormal sensation, pain anesthesia, and weakness of the right leg.  Again, he did not report any specific symptomatology with respect to his left leg.  The examiner diagnosed the Veteran's claimed condition of the lower extremities as a lumbar strain.  

The Veteran subsequently underwent pain treatment at the Swedish Medical Center in Seattle, Washington.  During an October 2008 follow-up consultation, it was noted that he did not have any changes in muscle strength or sensation in his lower extremities.  He was noted as using a cane to help walk due to his low back pain.  During a February 2009 consultation, the Veteran reported that he had trouble walking on his right foot and ankle, especially on uneven floors.  No neurological deficit was found on examination.  During a May 2009 follow-up consultation, he complained of having right ankle pain.  

The claims file finally contains private treatment records from the Eastside Family Medicine Clinic.  In December 2006, the Veteran reported that he experienced a bilateral aching sensation in his lower extremities.  He described this as an aching sensation to the lateral aspect of both knees.  No peripheral numbness or tingling was noted.  Additionally, although he was noted to have a bulging disc in his low back, his reported that his current pain was different.  In February 2007, the Veteran was noted to have no evidence of joint swelling or deformity and no edema of his extremities.  In July 2007, the Veteran reported that he had been experiencing right ankle pain for two weeks.  He was noted as having pain in the right lateral malleolus and behind and in the ligaments when walking.  Pain was also noted on palpation of the lateral malleolus and post talofibular ligament.  He was again assessed with having minimal generalized swelling associated with his right ankle surgery in April 2008.  In September 2008, he was noted as having continued symptomatology in his right hip, leg and foot following his right ankle surgery.  

A July 2007 MRI of the Veteran's right ankle revealed that the lateral malleolus was increased in signal on long TR sequence images, secondary to edema.  Mild soft tissue swelling over the lateral malleolus was noted.  A mildly increased signal was present within the deltoid ligament, but it appeared grossly intact.  The impression was post-surgical repair of the lateral ligaments of the ankle with chronic degenerative changes.  Additionally, the distal third of the calcaneofibular ligament was increased in signal and was noted as possibly being partially torn.  Further, degenerative changes of the talonavicular joint were noted, with a large focus of edema within the talus adjacent to the joint.  Lesser degenerative changes of the other tarsal articulation, including the ankle joint, were also noted.  Finally, peroneus longus and brevis and Achilles tendinosis were noted.

Based on the foregoing, the Board finds that the abundant medical evidence of record reveals that the Veteran has a current right leg condition manifested by swelling and pain in his right lower extremity.  He has repeatedly complained of right leg symptomatology and his diagnoses have included a status postoperative right ankle deltoid ligament reconstruction and swelling of the right leg.  Accordingly, the Board finds that the first required element to establish service connection has been met.  See Shedden/Caluza, supra.; see also Wallin, 11 Vet. App. at 512.

With respect to his claimed left leg condition, the abundant medical evidence of record reveals that the Veteran does not have a current, distinct left leg condition that is distinguishable from his service-connected back disability.  While the evidence suggests that the Veteran reported having symptoms of numbness and weakness in his left leg in February and March 2005, an abundance of subsequent medical records do not reveal and further complaints or diagnoses of left leg symptomatology.  The only additional evidence pertaining to his left leg is found in the August 2008 VA examination report where the examiner diagnosed the Veteran's condition as a lumbar strain, and the Board observes that service connection is already in effect for a lumbar strain

While the Veteran is competent to report experiencing symptoms indicative of a left leg condition, he is not competent to diagnose a separate left leg disability.  In order to be considered for service connection, a claimant must first have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of a current left leg condition, that is distinguishable for his service-connected lumbar strain, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, the Board finds that the Veteran does not meet the current disability require of a left leg condition in order to establish service connection, and therefore, service connection may not be granted for the Veteran's claimed left leg condition.  See Shedden/Caluza, supra.; see also Wallin, 11 Vet. App. at 512.

With respect to the remaining required elements to establish service connection for a right leg condition, the Board makes finding that service connection for the Veteran's claimed right leg condition may be granted on a secondary basis.  Therefore, the Board will forego an analysis of whether the Veteran had the requisite in-service disease, event, or injury for direct service connection.  Instead, the Board will now consider whether the required medical evidence of a nexus between a service-connected disability and the Veteran's current right leg disability is met.

Here, the Board observes that in October 2008, the RO sought a medical opinion from an independent medical examiner with respect to whether the Veteran's claimed conditions could be related to his service-connected back or ankle disabilities.  After reviewing the medical evidence of record, the examiner noted that the Veteran's August 2008 VA examination did not record a finding of evidence of motor or sensory function deficits in the Veteran's lower extremities, and that accordingly, no current diagnosis was made.  Thus, the examiner provided the opinion that there was no medical evidence showing that the Veteran's subjective complaints of lower extremity numbness and weakness of either leg was related to his right ankle condition or to his low back condition, or to some other cause.  

Because the October 2008 independent medical opinion appeared to be based on an inaccurate factual basis, where the Veteran had been shown to have objective evidence of swelling in the right lower extremity in multiple medical records, the Board remanded this appeal to obtain an addendum opinion in order to determine whether the Veteran's claimed swelling and numbness in his right lower extremity was related to, aggravated by, or a residual of his service-connected right ankle and/or lumbar spine disabilities.  

In an August 2010 addendum opinion, the same independent examiner that provided the October 2008 opinion opined that it was less likely than not that the numbness in the Veteran's right lower extremity was proximately due to, the result of, or was aggravated by his service-connected right ankle or lumbar spine disabilities.  The examiner based this opinion on the fact that the Veteran medical evidence of record failed to show a definitive diagnosis for the Veteran's complaint of numbness, on the fact that motor and sensory function testing performed in August 2008 revealed normal results, and on the fact that his private treatment records from the Swedish Medical Center found no neurological deficits on examination in February 2009.  The examiner then noted that the medical evidence of record revealed that the Veteran had instances of swelling in his right lower extremity associated with exacerbation of his right ankle disability.  Based on this evidence, she opined that it was at least as likely as not that the Veteran's swelling of the right lower extremity was proximately due to or the result of his service-connected right ankle disability.  The Board finds that this opinion satisfies the required medical nexus to establish service connection for a right leg condition as secondary to a service-connected right ankle disability.  See Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-7.

In sum, the Board finds that the all required elements to establish service connection for a right leg condition, as secondary to a service-connected right ankle disability, have been met.  The claims file contains objective evidence of right extremity swelling as well as diagnoses pertaining to the Veteran's claimed right leg condition.  Additionally medical evidence of a nexus between the Veteran's claimed condition and his service-connected right ankle disability has been established by the August 2010 independent medical examiner's opinion.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for entitlement to service connection for a right leg condition is granted.  See 38C.F.R. § 3.102 (2011).  

With respect to the Veteran's claimed left leg condition, the Board finds that the Veteran does not have a current diagnosed left leg condition that is distinct from his service-connected back disability.  Given these facts, the Board finds that service connection for a left leg condition, to include as secondary to the service-connected back disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a left leg condition is denied

Entitlement to service connection for a right leg condition manifested by pain and swelling is granted.



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


